The motion is TERMINATED. The requested amendments to the case management order will be discussed at the
March 23, 2021 case management conference in conjunction with the proposed amendment of deadlines in Case
No. 3:20-cv-809. The April 15, 2021 case management conference in this case is CANCELLED.

_______________________
                            UNITED STATES DISTRICT COURT
Alistair E. Newbern     FOR THE MIDDLE DISTRICT OF TENNESSEE
U.S. Magistrate Judge            NASHVILLE DIVISION

       COLONIAL PIPELINE COMPANY                        )
                                                        )
                      Plaintiff/Counter-Defendant       )
                                                        )     Case No. 3:20-cv-00666
       v.                                               )
                                                        )     Judge William L. Campbell, Jr.
       METROPOLITAN NASHVILLE AIRPORT                   )     Magistrate Judge Alistair E. Newbern
       AUTHORITY;                                       )     JURY DEMAND
                                                        )
                      Defendant/Counterclaimant         )
                                                        )
       AECOM TECHNICAL SERVICES, INC.                   )
                                                        )
                      Defendant                         )

                                  PLAINTIFF’S MOTION TO AMEND
                                INITIAL CASE MANAGEMENT ORDER

              Plaintiff Colonial Pipeline Company (“Colonial”) requests that the Court amend the Initial

      Case Management Order in this case (Docket No. 50), and respectfully states as follows:

              1.     The parties are continuing to engage in mediation discussions through the week of

      March 15, 2021, with an in-person mediation session scheduled for March 16, 2021, and will

      submit a joint status report by March 19, 2021 as ordered by the Court (Docket No. 54).

              2.     Colonial respectfully submits that some of the deadlines should be changed to allow

      sufficient time for the parties to continue to focus on trying to reach a resolution before any

      deadline in the Case Management Order runs or necessitates activities that can be avoided if a

      settlement is reached in the current mediation.

              3.     The current deadlines were set when an earlier trial date was contemplated (which

      was changed in the Court’s Order setting this case for trial (Docket No. 51)), and can be modified

      without adversely affecting the parties’ ability to prepare for trial. The proposed modifications




            Case 3:20-cv-00666 Document 56 Filed 03/13/21 Page 1 of 4 PageID #: 465
below also comply with Local Rule 16.01(h)(1) (“Absent court order, no dispositive motion

deadline, including response and reply briefs, shall be later than ninety (90) days in advance of the

target trial date.”).

        4.       Accordingly, Colonial respectfully requests that certain deadlines in the Case

Management Order be changed per the chart below:

 Item                                                Current Deadline             Proposed Deadline

 Joint report on status of mediation                       3/19/21                    No change
 Serve written discovery                                   3/12/21                   No deadline
 Amend or add parties                                      3/31/21                    No change
 Subsequent case management conference                     4/15/21             3/23/21 (to be held with
                                                                                the case management
                                                                               conference in Case No.
                                                                                   3:20-cv-00809)
 Complete all written discovery and                         6/1/21                     7/30/21
 depose all fact witnesses
 File discovery motions                                    6/15/21                       8/13/21
 Plaintiff to identify and disclose all expert             7/30/21                       9/30/21
 witnesses and expert reports
 Defendant to identify and disclose all                     9/1/21              28 days after Plaintiff
 expert witnesses and expert reports                                                 disclosure
 File dispositive motions                                  9/7/21                      11/5/21
 Complete expert depositions                               11/1/21                  28 days after
                                                                                Defendant disclosure

        5.       This request does not affect the current trial date of April 12, 2022, set in the Court’s

Order dated February 5, 2021 (Docket No. 51).

        6.       The undersigned has conferred with counsel for the other parties in this action.

AECOM has no objection to the request, but the parties would like to discuss these dates and a

discovery plan at the status conference set for Case No. 3:20-cv-00809, presently set for March

23, 2021.




                                                    2

    Case 3:20-cv-00666 Document 56 Filed 03/13/21 Page 2 of 4 PageID #: 466
                                Respectfully submitted,


                                s/ Brian M. Dobbs
                                L. Wearen Hughes (BPR No. 5683)
                                J. Andrew Goddard (BPR No. 6299)
                                Brian M. Dobbs (BPR No. 25855)
                                Bass, Berry & Sims PLC
                                150 3rd Ave. S., Suite 2800
                                Nashville, TN 37201
                                (615) 742-6200
                                whughes@bassberry.com
                                dgoddard@bassberry.com
                                bdobbs@bassberry.com

                                Attorneys for Colonial Pipeline Company




                                   3

Case 3:20-cv-00666 Document 56 Filed 03/13/21 Page 3 of 4 PageID #: 467
                               CERTIFICATE OF SERVICE

      I certify that I filed this document electronically using the Court’s electronic case
management system, which will send notice to:

       Paul S. Davidson
       Edward Callaway
       Michael C. Brett
       Waller Lansden Dortch & Davis LLP
       511 Union Street, Suite 2700
       Nashville, Tennessee 37219
       paul.davidson@wallerlaw.com
       ed.callaway@wallerlaw.com
       mike.brett@wallerlaw.com

       Attorneys for Metropolitan Nashville Airport Authority

       Gary C. Shockley
       Caldwell G. Collins
       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
       211 Commerce Street
       Nashville, TN 37201
       gshockley@bakerdonelson.com
       cacollins@bakerdonelson.com

       Attorneys for AECOM Technical Services, Inc.


                                           s/ Brian M. Dobbs




                                              4

    Case 3:20-cv-00666 Document 56 Filed 03/13/21 Page 4 of 4 PageID #: 468
